                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LINDA ESTES,

       Plaintiff,

v.                                                            Civ. No. 19-0417 KRS/SCY

BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO,
As Trustees for the University of
New Mexico Hospital,

       Defendant.


                     ORDER GRANTING STIPULATED MOTION TO
                            DISMISS WITH PREJUDICE

       THIS MATTER, having come before the Court upon the Parties’ Stipulated Motion to

Dismiss with Prejudice, the Court being otherwise fully advised in the premises, and noting all

Parties’ approval below, FINDS that the Motion is granted.

       IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that the Second Amended

Complaint for Damages and all causes of action therein or which could have been stated therein,

filed by Plaintiff Linda Estes against Defendant Board of Regents of The University of New

Mexico, is hereby dismissed with prejudice. This matter is fully resolved, and the Court will

proceed to close its file. Each party will pay its own attorney fees and costs.



                                              _____________________________
                                              HON. KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
Approved by:

GARCIA LAW GROUP, LLC

/s/ Meghan S. Nicholson
BRYAN C. GARCIA
MEGHAN S. NICHOLSON
6739 Academy Rd. NW, Ste 200
Albuquerque, NM 87109
(505) 629-1576 / 652-1667 (FAX)
bgarcia@garcialawgroupllc.com
mnicholson@garcialawgroupllc.com

Approved via email 3/23/20 by H. Jesse Jacobus
H. Jesse Jacobus
Larissa M. Lozano
FREEDMAN BOYD HOLLANDER GOLDBERG URIAS & WARD P.A.
Attorneys for Plaintiff
20 First Plaza, Suite 700
Albuquerque, NM 87102
(505)842-9960
hjj@fbdlaw.com
                         PARTIES ENTITLED TO NOTICE

Bryan C. Garcia
Meghan S. Nicholson
GARCIA LAW GROUP, LLC
Attorneys for Defendant
6739 Academy Rd. NW, Ste 200
Albuquerque, NM 87109
(505) 629-1576 / 652-1667 (FAX)
bgarcia@garcialawgroupllc.com
mnicholson@garcialawgroupllc.com

H. Jesse Jacobus
Larissa M. Lozano
FREEDMAN BOYD HOLLANDER GOLDBERG URIAS & WARD P.A.
Attorneys for Plaintiff
20 First Plaza, Suite 700
Albuquerque, NM 87102
(505)842-9960
hjj@fbdlaw.com
